IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41251

STATE OF     IDAHO,                               )     2014 Unpublished Opinion No.414
                                                  )
        Plaintiff-Respondent,                     )     Filed: March 13,2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
COURTNEY SUE RESCHKE,                             )     THIS IS AN UNPUBLISHED
                                                  )     oPrNroN AND SHALL NOT
        Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the Dishict Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years, with
       minimum periods of confinement of three years, for six counts of lewd conduct
       with a minor child under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.


                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge


PER CURIAM

       Courtney Sue Reschke pled guilty to six counts of lewd conduct with a minor child under
sixteen. I.C. $ 18-1508. In exchange for her guilty pleas, additional charges were dismissed.
The district court sentenced Reschke to concurrent unified terms of twenty years, with minimum
periods of confinement of three years. Reschke appeals.l

       Sentencing is a maffer for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


t      Reschke also pled guilty to and was sentenced for seven misdemeanor counts               of
dispensing alcohol to a minor. However, she does not challenge these sentences upon appeal.
neednotberepeatedhere. See Statev. Hertundcz,l2l Idaho 114, l17-18,822P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Inpez, 106 Idalro         M7, M9-51, 680 P.2d 869, 871-73 (Ct. App.
1934); State v.   Toohill,l03 Idatro 565, 568,650 P.2d 707,710 (Ct. App. 1982). When reviewing
the length of a seirtence, we consider the defendant's entile sentence. Stote v. Oliver,l44 Idaho

722,726, 170 P.3d 387, 391 QW7). Applying these standrds, and having reviewed the record
in this case, we cannot say that the distict court abused its discretion.
       Therefore, Reschke's judgment of conviction and sentences are affinned.




                                                   2